Title: To Thomas Jefferson from James Monroe, 14 April 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Alb: 14. April 1798.
          
          I have yours of the 5 inst. The seal had no mark of violence on it. I shall attend to it for the future having no confidence in the admn., in any respect. The royalists are at a point wh. perplexes them & of course they will play a desperate game. Yet I hope the people will take alarm at their projects & forsake them, in wh. case their fall is inevitable, but this requires temper as well as firmness in the republicans to turn the crisis to good acct. in favor of republican govt. These virtues I think will be displayed by the members of that party. Their attacks on you will not injure you. They impose the necessity of great caution agst casualties & false friends, but this you will have.
          The affr. with M. I hope is settled as it shod. be. It is indeed afflicting to be troubled with such an incident—but it only remains to settle it in the best possible manner & there let it rest. I commit whatever appertains to me to yourself & one or two others, to act on the spot as may be deemed eligible, & will by advice here take [an]y step on my own part that you think prop[er. The] affr. of Skipwith will of course rest for a year if necessary, and when brot. forward it will be as you propose.
          With respect to our countrymen’s privateering in France, I wish to know how I wd. prevent it had I known it. It will not I presume be intimated that I was a party. The truth is I discountinanc’d it all in my  power, having objected to have Mr. Vans of Massachusetts recognized as Consul upon an intimation that he was engaged in that business, as he will depose. But he is in France. I know not upon what ground they will calumniate me till I see it. I despise them & their calumnies more than I can express, & hope that justice will sooner or later overtake them. Yr. friend.
        